Citation Nr: 0805389	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-01 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation for diffuse myalgia pursuant 
to 38 U.S.C.A. § 1151.

2.  Entitlement to compensation for depression pursuant to 38 
U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from February 1955 to February 
July 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In April 2003, the RO issued a letter to the veteran in an 
attempt to provide the veteran with the required VCAA 
incorporation.  The letter provided information on how to 
establish entitlement to benefits connected with the 
veteran's service.  In this case, the veteran is claiming 
benefits pursuant to 38 U.S.C.A. § 1151.  Appropriate notice 
must be provided.  

It is important to note that effective September 2, 2004, new 
VA regulations establishing the criteria for adjudicating 
claims under the provisions of 38 U.S.C.A. § 1151 filed on or 
after October 1, 1997 went into effect. See 38 C.F.R. § 3.361 
(20075). Review of the record shows that the RO has not 
considered the veteran's claim under the new controlling 
criteria, nor has the veteran been informed of this 
regulatory change. 

Accordingly, to ensure due process, this case is REMANDED for 
the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
with respect to the claim for entitlement 
to compensation for diffuse myalgia 
pursuant to 38 U.S.C.A. § 1151, and for 
entitlement to compensation for depression 
pursuant to 38 U.S.C.A. § 1151 is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 and 
the implementing regulations are fully 
complied with and satisfied.  The required 
notice to the appellant should include a 
statement as to the information and 
evidence necessary to substantiate the 
claim and should indicate which portion of 
any such information or evidence is to be 
provided by the claimant and which 
portion, if any, the VA will attempt to 
obtain on behalf of the claimant.  The 
notice should also advise the veteran to 
submit any evidence which he may have 
which pertains to the claim.  

2.  The RO should prepare a new rating 
decision and readjudicate the issue on 
appeal in light of 38 C.F.R. § 3.361. 

3.  Thereafter, the RO should review the 
claims file, and, if necessary, arrange 
for any further development suggested by 
the results of the development ordered 
above, and readjudicate the claims. If 
the claims remain denied, an appropriate 
supplemental statement of the case 
should be furnished to the veteran and 
his representative, and they should have 
the opportunity to respond. The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



